*1320ON REHEARING EX MERO MOTU
PER CURIAM.
On October 31, 1990, Foley Athletic Club and Rick Bourne filed a petition for a writ of certiorari to review a judgment of the Court of Civil Appeals rendered on September 5, 1990. The Court of Civil Appeals had overruled the application for rehearing on October 17, 1990. On March 15, 1991, this Court issued an opinion.
In its September 5, 1990, opinion, the Court of Civil Appeals had affirmed in part, but had remanded the case with instructions. 578 So.2d 1314. Consequently, the petition for writ of certiorari was prematurely filed. The opinion of March 15, 1991, is therefore withdrawn and the petition is denied as prematurely filed. See Ex parte Pierce, 576 So.2d 258 (Ala.1991).
OPINION WITHDRAWN; PETITION DENIED AS PREMATURELY FILED.
HORNSBY, C.J., and MADDOX, ALMON, SHORES, ADAMS, HOUSTON and STEAGALL, JJ., concur.